Exhibit 99.1 Qualstar Reports Fiscal 2015 Second Quarter Results SIMI VALLEY, Calif., February 12, 2015 — Qualstar® Corporation (Nasdaq: QBAK), a manufacturer of data storage solutions and high-efficiency power supplies, today announced its financial results for the second fiscal quarter ended December 31, 2014. Results for the Three Months Ended December 31, 2014 vs 2013 ● Net revenue increased 2.9% to $3.5 million from $3.4 million ● Total operating expenses decreased 11.1% to $1.6 million from $1.8 million ● Rent restructuring changed from a $26,000 expense to a $245,000 recovery ● Net loss was slightly lower at $245,000 or ($.02) per basic and diluted share vs $251,000 or ($.02) per basic and diluted share Results for the Six Months Ended December 31, 2014 vs 2013 ● Net revenue increased 21.4% to $6.8 million from $5.6 million ● Total operating expenses decreased 35.4% to $3.1 million from $4.8 million ● Rent restructuring changed from a $26,000 expense to a $245,000 recovery ● Net loss decreased 78.6% to $0.6 million from $2.8 million or ($.05) per basic and diluted share vs ($.23) per basic and diluted share ● Cash Used in Operations decreased 42.4% to $1.9 million from $3.3 million year-over-year Cash, cash equivalents and marketable securities were $5.2 million at December 31, 2014, down $2.0 million from $7.2 million at June 30, 2014. The majority of the decrease in cash is attributed to operating activities, which includes an increase in accounts receivables. Qualstar has taken substantial action to reduce overhead spending. The Company has entered into agreements that will reduce its leased space by 63.8% to 20,560 square feet from 56,845 square feet. The Company’s base rent payments will be reduced to $20,000 compared to $44,000 per month, a 54.9% reduction. In addition to rent, overall operating expenses related to facilities costs will be reduced. Also, in December, litigation costs were reduced following the recent litigation settlement reached with the Company’s former CEO, Lawrence Firestone. The Company continues to execute on its commitment to expand product offerings. The XL and PL series of High Wattage Power supplies were recently added to the N2Power product portfolio. Steven N. Bronson, CEO and President of Qualstar said, “ We are pleased to see the significant progression of our financial turnaround, and expect that our strategic decisions will continue to benefit Qualstar and enhance shareholder value through 2015 and the years to follow.” About Qualstar Corporation Qualstar, founded in 1984, is a diversified electronics manufacturer specializing in data storage and power supplies. Qualstar is a leading provider of high-efficiency and high density power supplies marketed under the N2Power TM brand, and of data storage systems marketed under the Qualstar
